i department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years all dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest cc name letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend b date c state d date e dollars amount f percent percentage g dollars amount dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were formed on b in the state of c as a for-profit limited_liability_company llc you converted to a non-profit corporation on d your articles of incorporation states that your activities are restricted to the following education public art sales and events and scholarship programs your bylaws state that your mission is to provide support and opportunities for local artists as well as offer art activities and education to the community you achieve your mission by providing display and sale opportunities providing art classes for children teens and adults providing organized activities for the community to experience and appreciate the arts and providing scholarships for students you converted to a non-profit corporation so you can continue to service artists who cannot afford the expense of a commercial gallery also it enables you to make use of many fundraising opportunities that you could not utilize as an llc you stated that there are other art galleries and an artist showplace approximately to miles away however they don’t provide any art education you showcase local artists and artisans you display their artwork which is for sale and have several special events each year to aid their ability to place their creations into the hands of art lovers you feature a different z set of artists each month and work with each shopper to help them find the perfect piece for their home or business you currently have artwork from artists on display the art includes oils watercolors ceramics graphite ink mixed media acrylics and photography you offer your clients the full package artists must become exhibiting artist members to display artwork in your gallery the membership fee is e dollars per year membership benefits include the right to show five pieces of artwork for sale for the year of membership each piece must be approved by your board_of directors before display in addition artists must sign an agreement regarding your policies and guidelines and pay their membership dues artists are not permitted to display artwork which is already sold and cannot be purchased by the public a tag is posted with each piece including the title medium artist name and price all prices are determined by the artists if dues are not kept current you terminate the membership of the artist and sell any artwork to cover payment of dues and late fees each day at least one artist and or a board member is on site to assist buyers in artwork selection you train and work closely with the artists to assure customer satisfaction the artwork is consigned to you and f percent of the sales amount will go to the artist while you retain the remainder artists are expected to pay their percentage on all art commissioned if it comes through your gallery this includes private sales online sales and any pieces loaned from you to other companies the community can also join as society members for a membership fee of g dollars their benefits include participating in art demos and special events society members also get preview invitations for all special art sales and future events for new artists your facility includes a main gallery and a classroom hallway spaces are also utilized for artwork exhibition you are open tuesday to friday for six hours and saturday for three hours also once a month you open for a late night special art activity the artwork is always on display and is available for sale while you’re open you provide weekly art classes in oils watercolor drawing acrylics glass and art basics for all ages and abilities of artists scholarships will be provided to those with financial need as you can afford to do so in addition you are in the process of establishing an art society to serve local artists no specific details were provided for the art society you said your art sales are distinguishable from those of a for-profit art gallery because you charge much lower fees and the artists receive a higher commission percentage than other galleries you provided financial data that indicates that your sources of income include art sales membership fees and class fees law sec_501 of the code provides for the recognition of exemption of organizations that are organized and operated exclusively for religious charitable or other purposes as specified in the statute no part of the net_earnings may inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt letter rev catalog number 47630w sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 provides that in no case shall an organization be considered to be organized exclusively for one or more exempt purposes if by the terms of its articles the purposes for which such organization is created are broader than the purposes specified in sec_501 of the code sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not organized and operated exclusively for educational_purposes unless it serves a public rather than a private interest iii example provides examples to illustrate the requirement that an sec_1_501_c_3_-1 organization serve a public rather than a private interest denies exemption to an art museum whose principal activity is exhibiting art created by a group of unknown but promising local artists including organizing tours of the exhibited art all of the art exhibited is offered for sale at prices set by the artist the museum sales the art under consignment whereby the artists keep ninety percent of the proceeds providing ten percent to the museum to cover costs none of the artists exhibited were on or related to the board_of trustees that determined who was shown the organization is denied exemption since a substantial purpose of the museum is to advance the private interests of the artists shown revrul_66_178 1966_1_cb_138 holds that an organization that fosters and develops the arts by sponsoring a public art exhibit at which the works of unknown but promising artists are gratuitously displayed may qualify for exemption under sec_501 of the code if the organization does not sell or offer the displayed works for sale revrul_71_395 1971_2_cb_228 holds that a co-operative art gallery formed and operated by a group of artists for the purpose of exhibiting and selling their works does not qualify under sec_501 of the code revrul_76_152 1976_1_cb_151 holds that a nonprofit organization formed by art patrons to promote community understanding of modern art trends by selecting for exhibit exhibiting and selling art works of local artists retaining a commission on sales less than customary commercial charges and not sufficient to cover the cost of operating the gallery does not qualify for exemption under sec_501 of the code because the artists are being directly benefited by the exhibition and sale of their works the organization is serving the private interest of the artists in 75_tc_337 the organization that sold artworks and turned most of the proceeds over to the individual artists was exempt the gallery operated in a part of the country letter rev catalog number 47630w where there were no nearby art museums in addition a jury selected the artworks for displays and artworks were not chosen for their salability but for their representation of modern trends in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 477_f2d_340 4th cir the court said operating for the benefit of private parties who are not members of a charitable_class constitutes such a substantial non-exempt purpose application of law as explained in sec_1_501_c_3_-1 to be exempt as an organization described in sec_501 of the code you must be both organized and operated exclusively for one or more of the purposes specified in such section because you are neither organized nor operated exclusively for exempt purposes you are not exempt one of your purposes as described in your articles of incorporation is to hold public art sales and events your articles do not limit your purposes to those described under sec_501 of the code therefore you do not satisfy the organizational_test described in sec_1_501_c_3_-1 also your articles contain a purpose clause which is broader than acceptable as explained in sec_1 c - b iv additionally you are not described in sec_501 of the code because you are not operated exclusively for an exempt_purpose as required by sec_1_501_c_3_-1 more than an insubstantial amount of your time is spent promoting the private interests of your members which is not an exempt_purpose you are not as defined in sec_1_501_c_3_-1 because you are operating for the private interests of your artist members whose art you sell providing a display and retail_space for member artists allowing each member artist to set the sales_price select the works for sale and receive a commission promotes the private interests of the artist members moreover the education of the public is secondary to the sale of artwork you are very similar to example in sec_1_501_c_3_-1 because more than an insubstantial part of your operations serve private interests of your artist members you are not like the organization described in revrul_66_178 because you display and sell the art of your members who earn a percentage of commission for any of their work that is sold unlike the organization in the ruling you are not formed to further charitable or educational_purposes but are formed instead for the benefit of your members you are like the organizations described in revrul_71_395 and you turn f percent of your proceeds over to the artists any qualifying activities that may be conducted such as workshops and classes are incidental to your non-exempt purpose of promoting and selling works_of_art for your member artists you are distinguishable from the organization described in goldsboro art league inc unlike the organization described in this case your operation of a gallery where you sell artwork created by member artists is a letter rev catalog number 47630w substantial portion of your activities your educational and charitable activities do not constitute exclusive activities as required for sec_501 of the code you are similar to the organizations in better business bureau of washington d c inc and old dominion box co purpose the sale of artworks displayed by your members accordingly you are not exempt under sec_501 of the code inc because you devote a substantial amount of time and activities in supporting a non-exempt conclusion based on the information submitted you are neither organized nor operating exclusively for one or more exempt purposes described in sec_501 of the code even though some of your activities are educational you are operating substantially for benefit the private interests of your member artists accordingly you are not exempt under sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney letter rev catalog number 47630w we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it sincerely you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements stephen a martin director exempt_organizations rulings and agreements letter rev catalog number 47630w publication enclosure
